Citation Nr: 1643359	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  11-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1991 to February 1992 and from December 1999 to December 2002.

This appeal came to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In an April 2011 communication with VA, the Veteran requested a Board hearing, via live video conference, with a Veterans' Law Judge (VLJ).  The Veteran, however, did not appear at his scheduled hearing, and he has not offered an explanation for his absence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for depression; however, the Board interprets this more broadly, to include any acquired psychiatric disorder.  For the following reasons, the Board finds a remand is warranted so that the Veteran may undergo a Compensation and Pension (C&P) examination.

In July 2010, the Veteran underwent an examination in which he was diagnosed with recurrent, severe, major depressive disorder.  The Veteran informed the examiner that his depression began in 2001 and experienced a severe depressed mood, tearfulness, panic attacks, psychological numbing, insomnia, and self-destructive behavior.  When the Veteran was able to sleep, he would sleep 15 to 18 hours a day and would be unable to wake up for work.  The Veteran believed his depression arose from homesickness when his fiancée broke off their engagement while he was stationed in Germany.  At the time, he contemplated suicide and underwent counseling.  When the Veteran returned to the United States, he missed too many days of work, was disrespected by his colleagues and verbally abused.  The Veteran participated in several chemical dependency treatment programs, following his return to the United States.  At one point, he was homeless and returned to alcohol.

In September 2010, the Veteran submitted a statement in which he explained the chronology of his depression.  He explained that the military caused his depression when he started basic training.  His depression led to extreme nightmares and thoughts of suicide.  The Veteran explained that before his military service, he had never experienced nightmares or suicidal thoughts.  The examiner rendered no opinion as to whether Veteran's service caused his depression.

The Board finds evidence of nightmares in the Veteran's service treatment records.  Accordingly, as the Veteran has not yet undergone a traditional C&P examination in which the examiner offers an opinion as to the etiology of the condition, the case must be remanded for that examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a psychiatric examination.  The examiner should render all appropriate diagnoses determine if each diagnosis was at least as likely as not (50 percent probability or greater) caused by or had its onset in military service.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




